UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8251


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANCISCO CAZAREZ CASTILLO,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:04-cr-00112-HMH-3; 6:08-cv-70095-HMH)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco Cazarez Castillo, Appellant Pro Se. Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francisco   Cazarez          Castillo      seeks    to     appeal       the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)    (2006).         A

prisoner     satisfies       this        standard      by    demonstrating         that

reasonable     jurists   would       find      that    any   assessment       of     the

constitutional      claims    by    the    district     court   is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Castillo has

not   made    the   requisite       showing.          Accordingly,      we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,     and   dismiss    the       appeal.        We   dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED



                                           2